Citation Nr: 9922313	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-08 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for a low back 
disorder.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a low back disorder.  Specifically, he 
asserts that he injured his back during service.

After careful review of the claims file, the Board finds that 
this case is not ready for appellate review.

Specifically, the Board notes that, in the veteran's June 
1998 Substantive Appeal, VA Form 9, he indicated that he 
wanted a hearing before a Member of the Board at the RO.  
This request was reiterated by his local accredited 
representative in its January 1999 Statement of Accredited 
Representative in Appealed Case, VA Form 1-646.  In that 
statement, it was also specifically requested that this case 
be sent back to the representative for additional argument, 
should the veteran not attend a hearing before a Member of 
the Board.

In response to the veteran's request for a hearing, the RO, 
in a February 1999 letter, inquired whether he wanted a Board 
hearing at the RO or a videoconference hearing by a Board 
Member sitting in Washington, D.C.  The letter asked that the 
veteran respond promptly.

Inexplicably, the RO then issued a Certification of Appeal in 
February 1999.  Thereafter, this appeal was sent to the Board 
for appellate review.  The effect of this procedure was to 
give the veteran no time in which to respond to the RO's 
letter, clarifying his desire for a hearing before a Member 
of the Board.

In light of the above, the Board finds that it is very 
probable that the veteran still wishes to attend a hearing 
before a Member of the Board.  He is entitled to such a 
hearing.  38 C.F.R. § 20.700  (1998).  Thus, a hearing before 
a Member of the Board at the RO should be scheduled, and the 
veteran given the opportunity to appear, prior to appellate 
review of this case.  The RO is still free to seek 
clarification as to whether or not the veteran would prefer a 
videoconference hearing, but, in the absence of a positive 
reply to this inquiry from the veteran, he should still be 
scheduled for a hearing before a Member of the Board at the 
RO.

Alternatively, if the veteran indicates that he no longer 
wants a hearing, his accredited representative should be 
contacted and provided an opportunity to submit additional 
argument on the veteran's behalf, as the representative has 
indicated the desire to complete a more comprehensive VA Form 
1-646.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a traveling Member of the 
Board at the St. Petersburg, RO.  If the 
veteran indicates a preference for a 
videoconference hearing before a Member 
of the Board sitting in Washington, D.C., 
then such a hearing should be scheduled 
instead.  The veteran and his accredited 
representative should be provided 
adequate notice of the time, date, and 
place of said hearing.  All 
correspondences pertaining to this 
matter, as well as a transcript of the 
hearing, if held, should be associated 
with the claims folder.  If the veteran 
indicates that he no longer wants a 
personal hearing, or if he fails to show 
for a scheduled hearing, then his 
accredited representative should be 
contacted and provided the opportunity to 
make additional arguments on his behalf.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


